Name: Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers, amending Council Regulation (EEC) No 3820/85 and Council Directive 91/439/EEC and repealing Council Directive 76/914/EEC
 Type: Directive
 Subject Matter: organisation of transport;  employment;  labour market;  land transport
 Date Published: 2003-09-10

 10.9.2003 EN Official Journal of the European Union L 226/4 DIRECTIVE 2003/59/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers, amending Council Regulation (EEC) No 3820/85 and Council Directive 91/439/EEC and repealing Council Directive 76/914/EEC THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Economic and Social Committee (2), After consultation of the Committee of the Regions, Acting in accordance with the procedure referred to in Article 251 of the Treaty (3), Whereas: (1) Article 5(1), (2) and (4) of Regulation (EEC) No 3820/85 (4) provides that certain drivers engaged in the carriage of goods or passengers by road must, depending on their age, on the category of vehicle used and on the distance to be travelled, hold a certificate of professional competence in conformity with Community rules on the minimum level of training for some road transport drivers. That minimum level is determined by Directive 76/914/EEC (5). (2) Given that the provisions of Regulation (EEC) No 3820/85 apply to a very small percentage of drivers and that currently the compulsory training of drivers is only required by a few Member States, the majority of drivers now driving on Community territory are carrying out their profession solely on the basis of a driving licence. (3) To enable drivers to meet the new demands arising from the development of the road transport market, Community rules should be made applicable to all drivers, whether they drive as self-employed or salaried workers, and whether on own account or for hire or reward. (4) The establishment of new Community rules is aimed at ensuring that, by means of his or her qualification, the driver is of a standard to have access to and carry out the activity of driving. (5) More particularly, the obligation to hold an initial qualification and to undergo periodic training is intended to improve road safety and the safety of the driver, including during operations carried out by the driver while the vehicle is stopped. Furthermore, the modern nature of the profession of driver should arouse young people's interest in the profession, contributing to the recruitment of new drivers at a time of shortage. (6) To avoid unequal conditions of competition, this Directive should apply to the activity of driving both by the nationals of a Member State and by nationals of third countries who are employed or used by an undertaking established in a Member State. (7) In order to establish that the driver complies with his or her obligations, Member States should issue the driver with a certificate of professional competence, hereinafter referred to as CPC, certifying his or her initial qualification or periodic training. (8) Given the differences between current systems in certain Member States, Member States should be able to choose between several options so as to facilitate the implementation of the provisions relating to the initial qualification. (9) In order to maintain their qualification of driver, existing drivers should be obliged to undergo periodic retraining in the skills essential for their profession. (10) The minimum requirements to be met for the initial qualification and the periodic training concern the safety rules to be observed when driving and while the vehicle is stopped. The development of defensive driving  anticipating danger, making allowance for other road users  which goes hand in hand with rational fuel consumption, will have a positive impact both on society and on the road transport sector itself. (11) This Directive should not affect the rights acquired by a driver who has held the driving licence necessary to carry out the activity of driving since before the date laid down for obtaining a CPC certifying the corresponding initial qualification or the periodic training. (12) Only training centres which have been approved by the competent authorities of the Member States should be able to organise the training courses laid down for the initial qualification and the periodic training. To ensure the quality of these approved centres, the competent authorities should set harmonised criteria for their approval including that of a well-established high level of professionalism. (13) Not only the competent authorities of the Member States but also any entity designated by them should be responsible for organising the tests provided for in connection with the initial qualification and the periodic training. Given the importance of this Directive for road safety and for the equality of conditions of competition, the competent authorities of the Member States should supervise such tests. (14) Member States should prescribe that the first session of periodic training is to be completed and should issue the corresponding CPC, within the five years following either the date of issue of the CPC certifying the initial qualification or the expiry date of the time limit set for certain drivers to claim their acquired rights. It should also be possible for these time limits to be shortened or extended. Following the first periodic training, the driver should undergo periodic training every five years. (15) To certify that a driver who is a national of a Member State is the holder of one of the CPCs provided for by this Directive, and to facilitate mutual recognition of the various CPCs, Member States should affix the harmonised Community code laid down for that purpose, together with the code's expiry date, either to the driving licence or to the new driver qualification card, to be mutually recognised by Member States, the harmonised model of which is laid down by this Directive. This card should meet the same security requirements as the driving licence, given the importance of the rights which it confers for road safety and the equality of conditions of competition. The possibility afforded to Member States to affix the Community code on the new card should enable them to lay down a period of validity for driving licences which does not coincide with the date of expiry of the validity of periodic training, given that Directive 91/439/EEC (6) provides that each Member State is to retain the right to determine, on the basis of national criteria, the period of validity of the driving licences which it issues. (16) Annexes I and Ia to Directive 91/439/EEC should be amended so as to add to the list of harmonised codes and sub-codes set out in those Annexes the new Community code determining the date until which a driver fulfils the professional skills requirement, whether this is an initial qualification or periodic training. (17) Special certification provisions should be laid down for drivers covered by this Directive who are nationals of third countries. (18) The Commission should monitor the implementation of this Directive, particularly given the different initial qualification systems which it lays down, and should submit a report on this subject to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions. (19) Given the significant number of drivers covered by this Directive, the provisions relating to the initial qualification should be applied in two stages, depending on whether the carriage of passengers or the carriage of goods is involved. The phased application of this Directive as regards the initial qualification for drivers of vehicles engaged in the carriage of goods and passengers should also make it possible for periodic training to be established in a phased manner. (20) The measures necessary to implement this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). (21) To take account of the application on two different dates of the provisions relating to the initial qualification, the relevant provisions of Regulation (EEC) No 3820/85 as well as Directive 76/914/EEC should be repealed. (22) However, it is desirable, in order to respect the principles of Community law, that drivers of vehicles used to carry out transport where this is considered to have a lesser impact on road safety or where the requirements of this Directive would impose a disproportionate economic or social burden, should be exempted from the application of this Directive. (23) Since the objective of the proposed action, namely the establishment of a Community-wide standard for initial qualification and periodic training, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and the effects of the proposed action, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity set out in Article 5 of the Treaty. In accordance with the principle of proportionality as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS DIRECTIVE: Article 1 Scope This Directive shall apply to the activity of driving carried out by: (a) nationals of a Member State; and (b) nationals of third countries who are employed or used by an undertaking established in a Member State; hereinafter referred to as drivers, engaged in road transport within the Community, on roads open to the public, using:  vehicles for which a driving licence of category C1, C1+E, C or C+E, as defined in Directive 91/439/EEC, or a driving licence recognised as equivalent, is required,  vehicles for which a driving licence of category D1, D1+E, D or D+E, as defined in Directive 91/439/EEC, or a driving licence recognised as equivalent, is required. Article 2 Exemptions This Directive shall not apply to the drivers of: (a) vehicles with a maximum authorised speed not exceeding 45 km/h; (b) vehicles used by, or under the control of, the armed forces, civil defence, the fire service and forces responsible for maintaining public order; (c) vehicles undergoing road tests for technical development, repair or maintenance purposes, or of new or rebuilt vehicles which have not yet been put into service; (d) vehicles used in states of emergency or assigned to rescue missions; (e) vehicles used in the course of driving lessons for any person wishing to obtain a driving licence or a CPC, as provided for in Article 6 and Article 8(1); (f) vehicles used for non-commercial carriage of passengers or goods, for personal use; (g) vehicles carrying material or equipment to be used by the driver in the course of his or her work, provided that driving the vehicle is not the driver's principal activity. Article 3 Qualification and training 1. The activity of driving as defined in Article 1 shall be subject to a compulsory initial qualification and compulsory periodic training. To this end Member States shall provide for: (a) a system of initial qualification Member States shall choose between the following two options: (i) option combining both course attendance and a test In accordance with section 2(2.1) of Annex I, this type of initial qualification involves compulsory course attendance for a specific period. It shall conclude with a test. Upon successful completion of the test, the qualification shall be certified by a CPC as provided for in Article 6(1)(a); (ii) option involving only tests In accordance with section 2(2.2) of Annex I, this type of initial qualification does not involve compulsory course attendance but only theoretical and practical tests. Upon successful completion of the tests, the qualification shall be certified by a CPC as provided for in Article 6(1)(b). However, a Member State may authorise a driver to drive within its territory before obtaining a CPC, when he or she is undergoing a national vocational training course of at least six months, for a maximum period of three years. In the context of this vocational training course, the tests referred to in points (i) and (ii) may be completed in stages; (b) a system of periodic training In accordance with section 4 of Annex I, periodic training involves compulsory course attendance. It shall be certified by a CPC as provided for in Article 8(1). 2. Member States may also provide for a system of accelerated initial qualification so that a driver may drive in the cases referred to in Article 5(2)(a)(ii) and (b) and in Article 5(3)(a)(i) and (b). In accordance with section 3 of Annex I, the accelerated initial qualification shall involve compulsory course attendance. It shall conclude with a test. Upon successful completion of the test, the qualification shall be certified by a CPC as provided for in Article 6(2). 3. Member States may exempt drivers who have obtained the certificate of professional competence provided for in Directive 96/26/EC (8) from the tests referred to in paragraph 1(a)(i) and (ii) and in paragraph 2 in the subjects covered by the test provided for in that Directive and, where appropriate, from attending the part of the course corresponding thereto. Article 4 Acquired rights The following drivers shall be exempted from the requirement to obtain an initial qualification: (a) drivers who hold a category D1, D1+E, D or D+E licence, or a licence recognised as equivalent, issued no later than two years after the final date for the transposition of this Directive; (b) drivers who hold a category C1, C1+E, C or C+E licence, or a licence recognised as equivalent, issued no later than three years after the final date for the transposition of this Directive. Article 5 Initial qualification 1. Access to an initial qualification shall not require the corresponding driving licence to be obtained beforehand. 2. Drivers of a vehicle intended for the carriage of goods may drive: (a) from the age of 18: (i) a vehicle in licence categories C and C+E, provided they hold a CPC as referred to in Article 6(1); (ii) a vehicle in licence categories C1 and C1+E, provided they hold a CPC as referred to in Article 6(2); (b) from the age of 21, a vehicle in licence categories C and C+E, provided they hold a CPC as referred to in Article 6(2). 3. Drivers of a vehicle intended for the carriage of passengers may drive: (a) from the age of 21: (i) a vehicle in licence categories D and D+E to carry passengers on regular services where the route does not exceed 50 kilometres and a vehicle in licence categories D1 and D1+E, provided they hold a CPC as referred to in Article 6(2). Any Member State may authorise drivers of vehicles in one of the abovementioned categories to drive such vehicles within its territory from the age of 18, provided they hold a CPC as referred to in Article 6(1); (ii) a vehicle in licence categories D and D+E, provided they hold a CPC as referred to in Article 6(1). Any Member State may authorise drivers of vehicles in one of the abovementioned categories to drive such vehicles within its territory from the age of 20, provided they hold a CPC as referred to in Article 6(1). This may be reduced to the age of 18 where the driver drives such vehicles without passengers; (b) from the age of 23, a vehicle in licence categories D and D+E, provided they hold a CPC as referred to in Article 6(2). 4. Without prejudice to the age limits specified in paragraph 2, drivers undertaking carriage of goods who hold a CPC as provided for in Article 6 for one of the categories provided for in paragraph 2 of this Article shall be exempted from obtaining such a CPC for any other of the categories of vehicles referred to in that paragraph. These provisions shall apply under the same conditions to drivers undertaking carriage of passengers in the categories referred to in paragraph 3. 5. Drivers undertaking carriage of goods who broaden or modify their activities in order to carry passengers, or vice versa, and who hold a CPC as provided for in Article 6, shall not be required to repeat the common parts of the initial qualification, but rather only the parts specific to the new qualification. Article 6 CPC certifying the initial qualification 1. CPC certifying an initial qualification (a) CPC awarded on the basis of course attendance and a test In accordance with Article 3(1)(a)(i), Member States shall require trainee drivers to attend courses in a training centre approved by the competent authorities in accordance with section 5 of Annex I, hereinafter referred to as approved training centre. These courses shall cover all the subjects referred to in section 1 of Annex I. This training shall conclude with successful completion of the test provided for in section 2(2.1) of Annex I. That test shall be organised by the Member States' competent authorities or an entity designated by them and shall serve to check whether, for the aforementioned subjects, the trainee driver has the level of knowledge required in section 1 of Annex I. The said authorities or entities shall supervise the test and, upon successful completion, issue the drivers with a CPC certifying an initial qualification. (b) CPC awarded on the basis of tests In accordance with Article 3(1)(a)(ii), Member States shall require trainee drivers to pass the theoretical and practical tests referred to in section 2(2.2) of Annex I. These tests shall be organised by the Member States' competent authorities or an entity designated by them and shall serve to check whether, for all the aforementioned subjects, the trainee driver has the level of knowledge required in section 1 of Annex I. The said authorities or entities shall supervise the tests and, upon successful completion, issue the drivers with a CPC certifying an initial qualification. 2. CPC certifying an accelerated initial qualification In accordance with Article 3(2), Member States shall require trainee drivers to attend courses in an approved training centre. These courses shall cover all the subjects referred to in section 1 of Annex I. This training shall conclude with the test provided for in section 3 of Annex I. That test shall be organised by the Member States' competent authorities or an entity designated by them and shall serve to check whether, for the aforementioned subjects, the trainee driver has the level of knowledge required in section 1 of Annex I. The said authorities or entities shall supervise the test and, upon successful completion, issue the drivers with a CPC certifying an accelerated initial qualification. Article 7 Periodic training Periodic training shall consist of training to enable holders of a CPC as referred to in Article 6 and the drivers referred to in Article 4 to update the knowledge which is essential for their work, with specific emphasis on road safety and the rationalisation of fuel consumption. This training shall be organised by an approved training centre, in keeping with section 5 of Annex I. If a driver moves to another undertaking, the periodic training already undergone must be taken into account. Periodic training shall be designed to expand on, and to revise, some of the subjects referred in section 1 of Annex I. Article 8 CPC certifying periodic training 1. When a driver has completed the periodic training referred to in Article 7, the Member States' competent authorities or the approved training centre shall issue him or her with a CPC certifying periodic training. 2. The following drivers shall undergo a first course of periodic training: (a) holders of a CPC as referred to in Article 6, within five years of the issue of that CPC; (b) the drivers referred to in Article 4, within five years of the respective dates referred to in Article 14(2), in accordance with a timetable decided on by the Member States. Member States may reduce or extend the periods of time referred to in (a) and (b), inter alia, so that they coincide with the date of expiry of the driving licence or so as to ensure the gradual introduction of periodic training. The period may not, however, be shorter than three years or longer than seven years. 3. A driver who has completed a first course of periodic training as referred to in paragraph 2 shall undergo periodic training every five years, before the end of the period of validity of the CPC certifying periodic training. 4. Holders of the CPC as referred to in Article 6 or the CPC as referred to in paragraph 1 of this Article and the drivers referred to in Article 4 who have ceased pursuit of the occupation and do not meet the requirements of paragraphs 1, 2 and 3, shall undergo a course of periodic training before resuming pursuit of the occupation. 5. Drivers undertaking the carriage of goods or passengers by road who have completed courses of periodic training for one of the licence categories provided for in Article 5(2) and (3) shall be exempt from the obligation to undergo further periodic training for another of the categories provided for in those paragraphs. Article 9 Place of training Drivers referred to in Article 1(a) shall obtain the initial qualification referred to in Article 5 in the Member State in which they have their normal residence, as defined in Article 14 of Regulation (EEC) No 3821/85 (9). Drivers referred to in Article 1(b) shall obtain that qualification in the Member State in which the undertaking is established or in the Member State which issued a work permit to them. Drivers referred to in Article 1(a) and 1(b) shall undergo the periodic training referred to in Article 7 in the Member State in which they have their normal residence or the Member State in which they work. Article 10 Community code 1. On the basis of the CPC referred to in Article 6 and the CPC referred to in Article 8(1), Member States' competent authorities shall mark, taking into account the provisions of Article 5(2) and (3) and Article 8, the Community code provided for in paragraph 2 of this Article alongside the corresponding categories of licence:  either on the driving licence,  or on the driver qualification card drawn up in accordance with the model shown in Annex II. The driver qualification card issued by Member States shall be mutually recognised. When the card is issued, the competent authorities shall check the validity of the driving licence whose number is mentioned on the card. 2. The following Community code shall be added to the list of harmonised Community codes as laid down in Annexes I and Ia to Directive 91/439/EEC: 95. Driver holding a CPC complying with the obligation of professional competence referred to in Article 3 until ¦ (e.g. 95. 01.01.2012). 3. (a) A driver referred to in Article 1(b) who drives vehicles used for the carriage of goods by road shall prove that he or she has the qualification and training provided for in this Directive by means of the driver's certificate provided for in Regulation (EC) No 484/2002 (10). In addition to the certificate, the Member State may issue him or her with the driver qualification card provided for in Annex II, marked with the relevant Community code. (b) A driver referred to in Article 1(b) who drives vehicles used for the carriage of passengers by road shall prove that he or she has the qualification and training provided for in this Directive by means of:  either the Community code marked on the Community model driving licence, where he or she is the holder of such a licence, or  the driver qualification card provided for in Annex II, marked with the relevant Community code, or  a national certificate whose validity on their territory is mutually recognised by the Member States. Article 11 Adaptation to scientific and technical progress The amendments necessary to adapt Annexes I and II to scientific and technical progress shall be adopted in accordance with the procedure laid down in Article 12(2). Article 12 Committee procedure 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply having regard to Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its Rules of Procedure. Article 13 Report Before 10 September 2011 the Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions a report making an initial evaluation of the implementation of this Directive, in particular with regard to the equivalence of the various initial qualification systems provided for in Article 3, and the efficiency thereof in achieving the target level of qualification. The report shall be accompanied by appropriate proposals, if necessary. Article 14 Transposition and implementation 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 10 September 2006. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall apply these measures:  from 10 September 2008 as regards the initial qualification required to drive vehicles in licence categories D1, D1+E, D and D+E;  from 10 September 2009 as regards the initial qualification required to drive vehicles in licence categories C1, C1+E, C and C+E. Member States shall forthwith inform the Commission thereof and shall assist each other in applying these measures. Article 15 Repeal 1. Article 5 of Regulation (EEC) No 3820/85 is hereby amended as follows: (a) paragraph 1 shall be repealed with effect from 10 September 2009. (b) paragraphs 2 and 4 shall be repealed with effect from 10 September 2008. 2. Directive 76/914/EEC shall be repealed with effect from 10 September 2009. 3. The laws, regulations and administrative provisions adopted to comply with Directive 76/914/EEC shall cease to apply:  from 10 September 2008 to drivers of vehicles for the carriage of passengers by road,  from 10 September 2009 to drivers of vehicles for the carriage of goods by road. Article 16 Entry into force This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 17 Addressees This Directive is addressed to the Member States. Done at Brussels, 15 July 2003. For the European Parliament The President P. COX For the Council The President G. TREMONTI (1) OJ C 154 E, 29.5.2001, p. 258 and OJ C 20 E, 28.1.2003, p. 263. (2) OJ C 260, 17.9.2001, p. 90. (3) Opinion of the European Parliament of 17 January 2002 (OJ C 271 E, 7.11.2002, p. 381), Council Common Position of 5 December 2002 (OJ C 32 E, 11.2.2003, p. 9) and Decision of the European Parliament of 8 April 2003 (not yet published in the Official Journal). Decision of the Council of 13 June 2003. (4) Council Regulation (EEC) No 3820/85 of 20 December 1985 on the harmonisation of certain social legislation relating to road transport (OJ L 370, 31.12.1985, p. 1). (5) Council Directive 76/914/EEC of 16 December 1976 on the minimum level of training for some road transport drivers (OJ L 357, 29.12.1976, p. 36). (6) Council Directive 91/439/EEC of 29 July 1991 on driving licences (OJ L 237, 24.8.1991, p. 1); Directive as last amended by Commission Directive 2000/56/EC (OJ L 237, 21.9.2000, p. 45). (7) OJ L 184, 17.7.1999, p. 23. (8) Council Directive 96/26/EC of 29 April 1996 on admission to the occupation of road haulage operator and road passenger transport operator and mutual recognition of diplomas, certificates and other evidence of formal qualifications intended to facilitate for these operators the right to freedom of establishment in national and international transport operations (OJ L 124, 23.5.1996, p. 1); Directive as last amended by Directive 98/76/EC (OJ L 277, 14.10.1998, p. 17). (9) Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (OJ L 370, 3.12.1985, p. 8); Regulation as last amended by Commission Regulation (EC) No 1360/2002 (OJ L 207, 5.8.2002, p. 1). (10) Regulation (EC) No 484/2002 of the European Parliament and of the Council of 1 March 2002 amending Council Regulations (EEC) No 881/92 and (EEC) No 3118/93 for the purposes of establishing a driver attestation (OJ L 76, 19.3.2002, p. 1). ANNEX I MINIMUM QUALIFICATION AND TRAINING REQUIREMENTS Section 1: List of subjects The knowledge to be taken into account by Member States when establishing the driver's initial qualification and periodic training must include at least the subjects in this list. Trainee drivers must reach the level of knowledge and practical competence necessary to drive in all safety vehicles of the relevant licence category. The minimum level of knowledge may not be less than level 2 of the training-level structure provided for in Annex I to Decision 85/368/EEC (1), i.e. the level reached during compulsory education, supplemented by professional training. 1. Advanced training in rational driving based on safety regulations All licences 1.1. Objective: to know the characteristics of the transmission system in order to make the best possible use of it: curves relating to torque, power, and specific consumption of an engine, area of optimum use of revolution counter, gearbox-ratio cover diagrams. 1.2. Objective: to know the technical characteristics and operation of the safety controls in order to control the vehicle, minimise wear and tear and prevent disfunctioning: specific features of hydraulic vacuum servobrake circuit, limits to the use of brakes and retarder, combined use of brakes and retarder, making better use of speed and gear ratio, making use of vehicle inertia, using ways of slowing down and braking on downhill stretches, action in the event of failure. 1.3. Objective: ability to optimise fuel consumption: optimisation of fuel consumption by applying know-how as regards points 1.1 and 1.2. Licences C, C+E, C1, C1+E 1.4. Objective: ability to load the vehicle with due regard for safety rules and proper vehicle use: forces affecting vehicles in motion, use of gearbox ratios according to vehicle load and road profile, calculation of payload of vehicle or assembly, calculation of total volume, load distribution, consequences of overloading the axle, vehicle stability and centre of gravity, types of packaging and pallets; main categories of goods needing securing, clamping and securing techniques, use of securing straps, checking of securing devices, use of handling equipment, placing and removal of tarpaulins. Licences D, D+E, D1, D1+E 1.5. Objective: ability to ensure passenger comfort and safety: adjusting longitudinal and sideways movements, road sharing, position on the road, smooth breaking, overhang operation, using specific infrastructures (public areas, dedicated lanes), managing conflicts between safe driving and other roles as a driver, interacting with passengers, peculiarities of certain groups of passengers (disabled persons, children). 1.6. Objective: ability to load the vehicle with due regard for safety rules and proper vehicle use: forces affecting vehicles in motion, use of gearbox-ratios according to vehicle load and road profile, calculation of payload of vehicle or assembly, load distribution, consequences of overloading the axle, vehicle stability and centre of gravity. 2. Application of regulations All licences 2.1. Objective: to know the social environment of road transport and the rules governing it: maximum working periods specific to the transport industry; principles, application and consequences of Regulations (EEC) No 3820/85 and (EEC) No 3821/85; penalties for failure to use, improper use of and tampering with the tachograph; knowledge of the social environment of road transport: rights and duties of drivers as regards initial qualification and periodic training. Licences C, C+E, C1, C1+E 2.2. Objective: to know the regulations governing the carriage of goods: transport operating licences, obligations under standard contracts for the carriage of goods, drafting of documents which form the transport contract, international transport permits, obligations under the Convention on the Contract for the International Carriage of Goods by Road, drafting of the international consignment note, crossing borders, freight forwarders, special documents accompanying goods. Licences D, D+E, D1, D1+E 2.3. Objective: to know the regulations governing the carriage of passengers: carriage of specific groups of passengers, safety equipment on board buses, safety belts, vehicle load. 3. Health, road and environmental safety, service, logistics All licences 3.1. Objective: to make drivers aware of the risks of the road and of accidents at work: types of accidents at work in the transport sector, road accident statistics, involvement of lorries/coaches, human, material and financial consequences. 3.2. Objective: ability to prevent criminality and trafficking in illegal immigrants: general information, implications for drivers, preventive measures, check list, legislation on transport operator liability. 3.3. Objective: ability to prevent physical risks: ergonomic principles; movements and postures which pose a risk, physical fitness, handling exercises, personal protection. 3.4. Objective: awareness of the importance of physical and mental ability: principles of healthy, balanced eating, effects of alcohol, drugs or any other substance likely to affect behaviour, symptoms, causes, effects of fatigue and stress, fundamental role of the basic work/rest cycle. 3.5. Objective: ability to assess emergency situations: behaviour in an emergency situation: assessment of the situation, avoiding complications of an accident, summoning assistance, assisting casualties and giving first aid, reaction in the event of fire, evacuation of occupants of a lorry/bus passengers, ensuring the safety of all passengers, reaction in the event of aggression; basic principles for the drafting of an accident report. 3.6. Objective: ability to adopt behaviour to help enhance the image of the company: behaviour of the driver and company image: importance for the company of the standard of service provided by the driver, the roles of the driver, people with whom the driver will be dealing, vehicle maintenance, work organisation, commercial and financial effects of a dispute. Licences C, C+E, C1, C1+E 3.7. Objective: to know the economic environment of road haulage and the organisation of the market: road transport in relation to other modes of transport (competition, shippers), different road transport activities (transport for hire or reward, own account, auxiliary transport activities), organisation of the main types of transport company and auxiliary transport activities, different transport specialisations (road tanker, controlled temperature, etc.), changes in the industry (diversification of services provided, rail-road, subcontracting, etc.). Licences D, D+E, D1, D1+E 3.8. Objective: to know the economic environment of the carriage of passengers by road and the organisation of the market: carriage of passengers by road in relation to other modes of passenger transport (rail, private car), different activities involving the carriage of passengers by road, crossing borders (international transport), organisation of the main types of companies for the carriage of passengers by road. Section 2: Compulsory initial qualification provided for in Article 3(1)(a) 2.1. Option combining both course attendance and a test Initial qualification must include the teaching of all subjects in the list under section 1. The duration of this initial qualification must be 280 hours. Each trainee driver must drive for at least 20 hours individually in a vehicle of the category concerned which meets at least the requirements for test vehicles as defined in Directive 91/439/EEC. When driving individually, the trainee driver must be accompanied by an instructor, employed by an approved training centre. Each driver may drive for a maximum of eight hours of the 20 hours of individual driving on special terrain or on a top-of-the-range simulator so as to assess training in rational driving based on safety regulations, in particular with regard to vehicle handling in different road conditions and the way they change with different atmospheric conditions and the time of day or night. For the drivers referred to in Article 5(5) the length of the initial qualification must be 70 hours, including five hours of individual driving. At the end of that training, Member States' competent authorities or the entity designated by them shall give the driver a written or oral test. The test must include at least one question on each of the objectives in the list of subjects under section 1. 2.2. Option involving a test Member States' competent authorities or the entity designated by them shall organise the aforementioned theoretical and practical tests to check whether the trainee driver has the level of knowledge required in section 1 for the subjects and objectives listed there. (a) The theoretical test shall consist of at least two parts: (i) questions including multiple-choice questions, questions requiring a direct answer, or a combination of both; (ii) case studies. The minimum duration of the theoretical test must be four hours. (b) The practical test shall consist of two parts: (i) a driving test aimed at assessing training in rational driving based on safety regulations. The test must take place, whenever possible, on roads outside built-up areas, on fast roads and on motorways (or similar), and on all kinds of urban highways presenting the different types of difficulties that a driver is liable to encounter. It would be desirable for this test to take place in different traffic density conditions. The driving time on the road must be used optimally in order to assess the candidate in all traffic areas likely to be encountered. The minimum duration of this test must be 90 minutes; (ii) a practical test covering at least points 1.4, 1.5, 1.6, 3.2, 3.3 and 3.5. The minimum duration of this test must be 30 minutes. The vehicle used for the practical test must meet at least the requirements for test vehicles as defined in Directive 91/439/EEC. The practical test may be supplemented by a third test taking place on special terrain or on a top-of-the-range simulator so as to assess training in rational driving based on safety regulations, in particular with regard to vehicle handling in different road conditions and the way they change with different atmospheric conditions and the time of day or night. The duration of this optional test is not fixed. Should the driver undergo such a test, its duration may be deducted from the 90 minutes of the driving test referred to under (i), but the time deducted may not exceed 30 minutes. For the drivers referred to in Article 5(5), the theoretical test must be limited to the subjects, referred to in section 1, which are relevant to the vehicles to which the new initial qualification applies. However, such drivers must undergo the whole practical test. Section 3: Accelerated initial qualification provided for in Article 3(2) Accelerated initial qualification must include the teaching of all subjects in the list in section 1. Its duration must be 140 hours. Each trainee must drive for at least 10 hours individually in a vehicle of the category concerned which meets at least the requirements for test vehicles as defined in Directive 91/439/EEC. When driving individually, the trainee driver must be accompanied by an instructor, employed by an approved training centre. Each driver may drive for a maximum of four hours of the 10 hours of individual driving on special terrain or on a top-of-the-range simulator so as to assess training in rational driving based on safety regulations, in particular with regard to vehicle handling in different road conditions and the way they change with different atmospheric conditions and the time of day or night. For the drivers referred to in Article 5(5) the length of the accelerated initial qualification must be 35 hours, including two-and-a-half hours of individual driving. At the end of that training, Member States' competent authorities or the entity designated by them shall give the driver a written or oral test. The test must include at least one question on each of the objectives in the list of subjects under section 1. Section 4: Compulsory periodic training provided for in Article 3(1)(b) Compulsory periodic training courses must be organised by an approved training centre. Their duration must be of 35 hours every five years, given in periods of at least seven hours. Such periodic training may be provided, in part, on top-of-the-range simulators. Section 5: Approval of the initial qualification and periodic training 5.1. The training centres taking part in the initial qualification and periodic training must be approved by the Member States' competent authorities. Approval may be given only in response to a written application. The application must be accompanied by documents including: 5.1.1. a suitable qualification and training programme specifying the subjects taught and setting out the proposed implementing plan and teaching methods; 5.1.2. the instructors' qualifications and fields of activity; 5.1.3. information about the premises where the courses are given, the teaching materials, the resources made available for the practical work, and the vehicle fleet used; 5.1.4. the conditions regarding participation in the courses (number of participants). 5.2. The competent authority must give approval in writing subject to the following conditions: 5.2.1. the training must be given in accordance with the documents accompanying the application; 5.2.2. the competent authority must be entitled to send authorised persons to assist in the training courses of the approved centres, and must be entitled to monitor such centres, with regard to the resources used and the proper running of the training courses and tests; 5.2.3. the approval may be withdrawn or suspended if the conditions of approval are no longer complied with. The approved centre must guarantee that the instructors have a sound knowledge of the most recent regulations and training requirements. As part of a specific selection procedure, the instructors must provide certification showing a knowledge of both the subject material and teaching methods. As regards the practical part of the training, instructors must provide certification of experience as professional drivers or similar driving experience, such as that of driving instructors for heavy vehicles. The programme of instruction must be in accordance with the approval and must cover the subjects in the list in section 1. (1) Council Decision 85/368/EEC of 16 July 1985 on the comparability of vocational training qualifications between the Member States of the European Community (OJ L 199, 31.7.1985, p. 56). ANNEX II ARRANGEMENTS FOR THE EUROPEAN COMMUNITIES MODEL FOR A DRIVER QUALIFICATION CARD 1. The physical characteristics of the card must comply with ISO standards 7810 and 7816-1. The methods for verifying the physical characteristics of the card to ensure that they are consistent with international standards must comply with ISO standard 10373. 2. The card has two sides: side 1 contains: (a) the heading driver qualification card printed in large type in the official language or languages of the Member State issuing the card; (b) the name of the Member State issuing the card (optional); (c) the distinguishing sign of the Member State issuing the card, printed in negative in a blue rectangle and encircled by 12 yellow stars; the distinguishing signs are as follows: B : Belgium DK : Denmark D : Germany GR : Greece E : Spain F : France IRL : Ireland I : Italy L : Luxembourg NL : The Netherlands A : Austria P : Portugal FIN : Finland S : Sweden UK : United Kingdom; (d) information specific to the card, numbered as follows: 1. surname of the holder; 2. first name of the holder; 3. date and place of birth of the holder; 4. (a) date of issue; (b) date of expiry; (c) the name of the issuing authority (may be printed on side 2); (d) a different number from the driving licence number for administrative purposes (optional); 5. (a) driving licence number; (b) serial number; 6. photograph of the holder; 7. signature of the holder; 8. normal place of residence, or postal address of the holder (optional); 9. the (sub)categories of vehicles for which the driver satisfies the initial qualification and periodic training requirements; (e) the title European Communities model in the language or languages of the Member State issuing the card and the heading driver qualification card in the other official languages of the Community, printed in blue so as to form the background to the card: tarjeta de cualificaciÃ ³n del conductor chauffÃ ¸ruddannelsesbevis Fahrerqualifizierungsnachweis Ã ´Ã µÃ »Ã Ã ¯Ã ¿ Ã µÃÃ ¹Ã ¼Ã Ã Ã Ã Ã Ã ·Ã  Ã ¿Ã ´Ã ·Ã ³Ã ¿Ã  driver qualification card carte de qualification de conducteur cÃ ¡rta cÃ ¡ilÃ ­ochta tiomÃ ¡na carta di qualificazione del conducente kwalificatiekaart bestuurder carta de qualificaÃ §Ã £o do motorista kuljettajan ammattipÃ ¤tevyyskortti yrkeskompetensbevis fÃ ¶r fÃ ¶rare; (f) the reference colours:  blue: Pantone Reflex blue,  yellow: Pantone yellow; side 2 contains: (a) 9. the (sub)categories of vehicles for which the driver satisfies the initial qualification and periodic training requirements; 10. the Community code provided for in Article 10 of this Directive; 11. a space reserved for the possible entry by the Member State issuing the card of essential administrative details or details relating to road safety (optional). If the details relate to a heading set out in this Annex, such details must be preceded by the corresponding heading number; (b) an explanation of the numbered entries appearing on sides 1 and 2 of the card (at least headings 1, 2, 3, 4(a), 4(b), 4(c), 5(a), 5(b) and 10). If a Member State wishes to word these entries in a national language other than one of the following languages: Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish and Swedish, it shall draw up a bilingual version of the card using one of the abovementioned languages, without prejudice to the other provisions of this Annex. 3. Security, including data protection The aim of the various constituent parts of the card is to rule out any forgery or tampering and to detect any attempts to do so. The Member State must ensure that the level of security of the card is at least comparable to the level of security of the driving licence. 4. Particular arrangements After consulting the Commission, Member States may add colours or markings, such as a bar code, national symbols and security features, without prejudice to the other provisions of this Annex. In connection with the mutual recognition of cards, the bar code may not contain any information other than that already legibly appearing on the driver qualification card or which is essential for the card-issuing process. EUROPEAN COMMUNITIES MODEL FOR A DRIVER QUALIFICATION CARD